FILED
                            NOT FOR PUBLICATION
                                                                           MAY 23 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10216

               Plaintiff - Appellee,             D.C. No. 2:13-cr-01544-DLR-3

 v.
                                                 MEMORANDUM*
JOSE JAVIER LOPEZ-DIAZ, a.k.a. Javier
Lopez-Diaz,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                              Submitted May 19, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Jose Javier Lopez-Diaz appeals from the district court’s judgment and

challenges his guilty-plea conviction and 144-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
846 and 841(b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Lopez-Diaz’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Lopez-

Diaz the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Lopez-Diaz has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2